DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 (hereinafter “10/14/21 Response") has been entered, and fully considered. 

Response to Amendment
3.	In the 10/14/21 Response, no claims were amended, cancelled, or newly added.  Claims 2 & 5 were cancelled in one or more prior Amendments.  Therefore, claims 1, 3, 4, & 6-17 remain pending in the application (with claims 8-17 withdrawn from consideration).
4.	NOTE:  While the status identifier for independent claim 1 recites “(Currently Amended),” it is noted that claim 1 was not amended, and is identical to claim 1 as submitted in the Amendment filed 08/28/20. 
5.	The rejections under § 103 previously set forth in the Final Action mailed 03/29/21 (“03/29/21 Action”) have been maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0036374 to Ward (“Ward”) in view of U.S. Patent Application Publication No. 2011/0190768 to Shvetsov et al. ("Shvetsov"), and further in view of U.S. Patent Application Publication No. 2013/0098365 to Bohner (“Bohner”), and U.S. Patent Application Publication No. 2008/0243118 to Buchman et al. (“Buchman”). 
9.	Regarding claim 1, Ward teaches an apparatus for sensing during medical procedures, the apparatus comprising: 
(a) a surgical device [electrosurgical instrument 104/104’ - ¶[0034]; FIG. 3; see also ¶[0025]]…; 
see also ¶0026]] comprising a user interface [see ¶[0026] (“electrosurgical generator 102 includes input controls 116 (e.g., buttons, activators, switches, touch screen, etc.”) for controlling electrosurgical system 100”)], a power unit [RF output stage (208) - ¶[0027]; FIG. 3], a motor [pump (306) - ¶[0034]; FIG. 3], a smoke evacuator [evacuator apparatus (302) - ¶’s [0034]-[0036]; FIG. 3]…, a processor [microprocessor (212) - ¶[0028]; FIG. 3], and a memory including computer program instructions [memory (214) - ¶[0028]; FIG. 3] [note also that Ward teaches that control component (204) of generator 102/202’ is operatively connected to evacuator (302) - ¶[0036]; it is the Examiners position that, as broadly as claimed, evacuator (302) is part of control unit], 
the user interface [input controls (116)] operable to 
(i) select between an on or off setting for the surgical device [¶0026], 
(ii) control the smoke evacuator [¶[0026] teaches that input controls are provided for controlling the electrosurgical system; the evacuator apparatus (302) is part of the electrosurgical system (300) of FIG. 3], and… 
the power unit [RF output stage (208)] operable to connect with a power source [high voltage DC power supply 206 (“HVPS”) – see ¶[0027] (“HVPS 206 provides high voltage DC power to RF output stage 208, which then converts high voltage DC power into electrosurgical energy and delivers the electrosurgical energy to electrosurgical instrument 104”); FIG. 3]; 
(c) a sensor [sensor 108/108’ - ¶’s [0011], [0024], [0030], [0034], [0035]; FIG. 3] … operable to sense a presence of gases [see ¶[0030] (“Sensor 108 senses aerosol and/or smoke generated during application of electrosurgical energy to tissue and communicates data related to the sensed aerosol and/or smoke to electrosurgical generator 102. The aerosol or smoke generated during electrosurgery may include gases, water vapor, suspended particulates, suspended particles and liquids”)]; and 
Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3], the vacuum tube [(304)] fluidly coupled to… the control unit [102/202’] [FIG. 3], the communication line operable to transmit electronic signals between… the control unit [102/202’] and the sensor [108/108’] [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3], 
wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor… [¶’s [0026]-[0029]], 
wherein the motor [(306)] with the smoke evacuator [(302)] is operable to urge a fluid to pass from the surgical device through the [vacuum tube] to the control unit [102/202’] [¶’s [0034]-[0036]; FIG. 3], 
wherein the control unit [102/202’] with the [vacuum tube] … are operable to remove smoke and debris from a surgical site relative to the surgical device [104/104’] [¶’s [0034]-[0036]; FIG. 3], and 
wherein the sensor [108/108’] is operable to transmit sensor data to the control unit [102/202’] [via the communication line] [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3].  
	A.	SENSOR LOCATION
FIG. 3 of Ward depicts sensor (108’) as being separate from the surgical device (104/104’).  As such, the relied-upon embodiment of Ward does not explicitly teach the following (emphasized) claim limitations: 
(c) a sensor located on the surgical device…;
(d)… the communication line operable to transmit electronic signals between the surgical device, the control unit and the sensor, 
any portion of the fluid path, and that the fluid path includes the region around electrosurgical instrument 104’ [see ¶[0035].  Additionally, Ward explicitly teaches an embodiment wherein sensor (108) is located on electrosurgical instrument (104) [¶[0024]; FIG. 1].  
Accordingly, in view of the foregoing teachings of Ward, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relied-upon embodiment [FIG. 3] of Ward such that sensor 108’ be located on the surgical device, with such modification resulting in the communication line transmitting electronic signals between the surgical device (the sensor mounted thereon) and the control unit, since such modification would ensure that sensor 108’ is always present and positioned in the fluid path (which includes the region around instrument 104’) since it would be co-located with instrument 104’, and therefore able to sense aerosols and/or smoke generated during the application of electrosurgical energy by instrument 104’ right at the surgical site [Ward, ¶[0024]].  Further, such a sensor placement configuration was recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by FIG. 1 of Ward), and one of ordinary skill in the art would have been capable of applying this known sensor placement configuration, and the results (sensing aerosols and/or smoke generated during the application of electrosurgical energy by instrument 104’) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B. 	CONDUIT & VACUUM TUBE FLUIDLY COUPLED TO THE SURGICAL DEVICE
Ward teaches that the vacuum tube and communication line are separate from one another, and not co-located within a common conduit.  Further, in Ward, the vacuum tube is separate from the surgical device, and therefore not fluidly coupled to the surgical device.  As such, Ward fails to teach the following (emphasized) limitations:
a conduit comprising a vacuum tube and a communication line, the vacuum tube fluidly coupled to the surgical device and the control unit, the communication line operable to transmit electronic signals between the surgical device, the control unit and the sensor, 
wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor through the conduit, 
wherein the motor with the smoke evacuator is operable to urge a fluid to pass from the surgical device through the conduit to the control unit, 
wherein the control unit with the conduit and the surgical device are operable to remove smoke and debris from a surgical site relative to the surgical device, and 
wherein the sensor is operable to transmit sensor data to the control unit through the conduit. 
	However, Shvetsov, in a similar field of endeavor, teaches an electrosurgical device with smoke evacuation [¶[0003]], wherein the device includes an elongated hollow body (22) having an internal cavity (26) [¶0005]], as well as a vacuum tube (16) in fluid communication with hollow cavity (26) and vacuum exit port (24) [¶[0029]; FIG. 1].  An external vacuum tube is connected to outlet/exit port (24) [¶[0035]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ward such that the vacuum tube [hose (304) of Ward] is integral with, and fluidly coupled to, surgical device (104/104’), as taught by Shvetsov, so as to simplify operation by a surgeon, i.e., by eliminating the need to separately position the vacuum tube in addition to the surgical device during a procedure, or, alternatively, by eliminating the need to have an assistant present to position & operate the vacuum tube for the surgeon during a procedure.
Shvetsov further teaches an embodiment including a common conduit comprising the external vacuum tube [not shown in FIG. 4] connected to the outlet port [¶[0035]] with electric through the center of outlet port (34) [see ¶[0042] and the excerpt of FIG. 4 provided below]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Shvetsov teaches that such a configuration provides the advantages of preventing electric line (35) from becoming twisted around the external vacuum tube, as well as minimizing discomfort for the user [see ¶[0042] (“By passing through outlet port 34, electric line 35 will not wrap around the external vacuum tube when the device is twisted relative to the external vacuum tube. This reduces the chance of discomfort for the user by minimizing rotational strains on the user's movement”)]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward and Shvetsov such that the vacuum tube and a communication line are routed through a “common” conduit, as taught by Shvestsov, with such a modification resulting in a conduit comprising a vacuum tube and a communication line, wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor through the conduit, wherein the motor with the smoke evacuator is operable to urge a fluid to pass from the surgical device through the conduit to the control unit, wherein the control unit with the conduit and the surgical device are operable to remove smoke and debris from a surgical site relative to the surgical device, and wherein the sensor is operable to transmit sensor data to the control unit through the conduit, in 
	C.	WARNING ELEMENT (OF THE CONTROL UNIT) 
The combination of Ward and Shvetsov, as set forth above, does not teach that the control unit [102/202’] comprises a “warning element,” and therefore fails to teach:
... a warning element… [and that] the user interface [is] operable to… (iii) activate or deactivate the warning element, nor 
 	wherein the control unit is operable to activate or deactivate … (ii) the warning element in response to sensed gases by the sensor.
	Bohner, in a similar field of endeavor, is directed to a system and method for the prevention of surgical fires [Abstract].  Bohner teaches use of an oxygen sensor to detect a flammable atmosphere based on the level of oxygen [e.g., ¶[0005]].  Bohner further teaches a controller [control unit] including a controller housing (20) having a warning element (collectively alarm driver circuit (54) for driving (activating) an audio alarm and a visual alarm (22, 26) based on the sensed oxygen concentration [¶’s [0016], [0023]).        
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward and Shvetsov such that the control unit includes a warning element, and wherein the control unit is operable to activate the warning element in response to sensed gases (oxygen) by the sensor, as taught by Bohner, so as to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
Further, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, and Bohner, as set forth above, to have the user interface be e.g., via the input controls (116) of Ward) once alerted to the elevated oxygen levels so as to avoid further distraction during the procedure.  Still further, as broadly as claimed, using the input controls (116) of Ward to power off the electrosurgical system would also “deactivate” the warning element.   
D.	WARNING INDICATOR (OF THE SURGICAL DEVICE) 
	Finally, the combination of Ward, Shvetsov, and Bohner, as set forth above, does not teach that the surgical device [104/104’] comprises:
  	a warning indicator that is (i) a visual warning indicator, and (ii) an audible warning indicator, the visual and the audible warning indicators operable to notify a user in response to sensed gases; nor 
	wherein the control unit is operable to activate or deactivate (i) the visual warning indicator and the audible warning indicator.  
	Ward does, however, teach the value of the redundancy of surgical instrument [104/104’] controls and control unit [generator 102/202’] controls [¶[0026].
	 Buchman, in a similar field of endeavor, teaches a surgical device [electrosurgical pencil (10)] having a warning indicator [feedback system] that is both (i) a visual warning indicator, and (ii) an audible warning indicator [the feedback system has both an audible and visible component - see ¶[0036] (“feedback system can include a buzzer and/or light which are set to be activated”)], and teaches that placement of such a feedback system on the electrosurgical pencil provides the benefit of allowing the operator to not have to actively monitor a display [meter] on the electrosurgical generator [¶[0036]]. 
	 Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, and Bohner such that the surgical device [104/104’] includes, as a redundant set of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
10.	Regarding claim 4, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Ward teaches that the sensor [sensor 108/108’] is operable to sense a presence of gases [¶[0030]], but does not explicitly reference oxygen.
	Bohner, however, further teaches the use of an oxygen sensor operable to detect oxygen concentrations to detect a flammable atmosphere [e.g., ¶[0023]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the sensor is operable to detect oxygen concentrations so as to be able to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire, based on elevated oxygen concentrations, in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
11.	Regarding claim 6, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the warning element comprises at least one of (i) a light indicator, and (ii) an audible indicator, so as to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
12.	Regarding claim 7, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bohner further teaches wherein the processor is operable to activate the warning element in response to sensed gas above a predetermined threshold [Bohner teaches the use of multiple thresholds – e.g., sensed oxygen concentrations associated with low risk, moderate risk, high risk - ¶[0023]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the processor is operable to activate the warning element in response to sensed gas above a predetermined threshold, including, e.g., multiple thresholds, so as to alert a surgeon (and/or other operating room personnel) as to the risk, and the severity of the risk (low, moderate, high), of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ward, Shvetsov, Bohner, and Buchman, as applied to claim 1 above, and further in view of in view of U.S. Patent Application Publication No. 2015/0112246 to Palmerton et al. ("Palmerton").
14.	Regarding claim 3, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ward, Shvetsov, Bohner, and Buchman does not, however, teach wherein the surgical device is a trocar having a cavity fluidly coupled to the conduit.  
	Palmerton, in a similar field of endeavor, teaches wherein the surgical device is a trocar having a cavity fluidly coupled to the conduit [trocar (93) is used to extract gas from the surgical cavity and to filter cartridge (30) - ¶[0039]; FIGS. 1, 6].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the trocar of Palmerton with the device of Ward, Shvetsov, Bohner, and Buchman as electrosurgical energy can create dangerous smoke buildup during laparoscopic or minimally invasive surgery, which typically utilize trocars [Palmerton ¶’s [0003], [0004]].

Response to Arguments
15.	As noted above, the rejections under § 103 previously set forth in the 03/29/21 Action have been maintained.  
16. 	Applicant’s arguments [10/14/21 Response, pgs. 6-9] concerning the alleged deficiencies of the combination of Ward, Shvetsov, Bohner, and Buchman have been fully considered, but are not persuasive.  
17.	First, concerning the limitation of a conduit comprising a vacuum tube and a communication line, Applicant argues as follows:
There is no suggestion nor motivation to combine Ward and Shvetsov as asserted by the Office Action. First, the embodiment 

10/14/21 Response, pg. 8.

18.	This argument is not persuasive, as it ignores the formulated rejection.  The primary relied-upon embodiment of Ward is that of FIG. 3, which, as established in the body of the rejection, comprises a smoke evacuator [evacuator apparatus (302) - ¶’s [0034]-[0036]; FIG. 3], a vacuum tube [hose (304) - ¶[0034]; FIG. 3], and a communication line [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3].  The embodiment of FIG.1 of Ward, by contrast, is relied upon for the teaching of sensor (108) being located on electrosurgical instrument (104) [¶[0024]; FIG. 1], with such modification resulting in the communication line transmitting electronic signals between the surgical device (the sensor mounted thereon) and the control unit, since such modification would ensure that sensor 108’ is always present and positioned in the fluid path (which includes the region around instrument 104’) since it would be co-located with instrument 104’, and therefore able to sense aerosols and/or smoke generated during the application of electrosurgical energy by instrument 104’ right at the surgical site [Ward, ¶[0024]].  As such, Applicant’s remarks concerning FIG. 1 of Ward are not compelling.    
19.	Applicant further argues:
Second, the embodiment from FIG. 3 from Ward discloses separate evacuator apparatus 302 and electrosurgical generator 202. There is no motivation to have a single conduit having a vacuum tube and a communication line because the evacuator apparatus 302 and electrosurgical generator 202 are separate and distinct devices.

10/14/21 Response, pg. 8.
 
20.	This argument is likewise not persuasive.  As noted in the body of the rejection, it is the Examiners position that, as broadly as claimed, evacuator (302) is considered part of the control see ¶[0036]].
	Still further, Ward, which has been modified to include the sensor (108) being located on electrosurgical instrument (104), is additionally modified (in the formulated rejection) such that the vacuum tube [hose (304)] is integral with, and fluidly coupled to, the instrument (104/104’), as taught by Shvetsov, so as to simplify operation by a surgeon, i.e., by eliminating the need to separately position the vacuum tube in addition to the surgical device during a procedure, or, alternatively, by eliminating the need to have an assistant present to position & operate the vacuum tube for the surgeon during a procedure.
	As such, given that the surgical device of Ward has been modified to include both the vacuum tube and the sensor for the reasons set forth above, there is clear motivation for having both the vacuum tube and communication line then be routed through a “common” conduit, as taught by Shvestsov [see ¶’s [0035], [0042], & FIG. 4], since Shvetsov explicitly teaches that such a configuration provides the advantages of preventing electric line (35) from becoming twisted around the external vacuum tube, as well as minimizing discomfort for the user [see ¶[0042] (“By passing through outlet port 34, electric line 35 will not wrap around the external vacuum tube when the device is twisted relative to the external vacuum tube. This reduces the chance of discomfort for the user by minimizing rotational strains on the user's movement”)].  Stated even more simply, using a common conduit to convey the vacuum tube/communication line from the device being utilized by the surgeon to a remotely-positioned  control unit eliminates “clutter” thereby creating a safer operating environment.  
21.	Finally, Applicant’s argument that “[t]here is no teaching or suggestion in Bohner of a ‘warning indicator’ on the ‘surgical device’” [10/14/21 Response, pg. 9] is not persuasive, since the rejection makes quite clear that Buchman is relied upon for this teaching.  


Conclusion
23.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794